Cite as 2014 Ark. App. 299

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-13-825


                                                  Opinion Delivered   May 14, 2014
GARRETT COWSERT
                               APPELLANT          APPEAL FROM THE WHITE
                                                  COUNTY CIRCUIT COURT
                                                  [NO. PR-2011-345-1]
V.
                                                  HONORABLE TOM HUGHES,
                                                  JUDGE
MICHAEL PAUL BARGAR
                                 APPELLEE         AFFIRMED



                            JOHN MAUZY PITTMAN, Judge

       This is an appeal from an order permitting appellee to adopt appellant’s child without

appellant’s consent. The trial court found that appellant’s consent was not necessary because

he failed significantly without justification to communicate with or provide care and support

for the child. We affirm.

       We review adoption proceedings de novo on the record, but we will not reverse the

trial court’s decision unless its findings are clearly erroneous or clearly against the

preponderance of the evidence, after giving due regard to the trial court’s superior

opportunity to determine the credibility of the witnesses. Gordon v. Draper, 2013 Ark. App.
352, ___ S.W.3d ___. In cases involving minor children, the trial court must utilize to the

fullest extent all of its power of perception in evaluating the witnesses, their testimony, and

the children’s best interest. Id. Because the appellate court has no such opportunity, the
                                  Cite as 2014 Ark. App. 299

superior position, ability, and opportunity of the trial court to observe the parties are afforded

their greatest weight in cases involving minor children. Id.

       Because appellant is the child’s father with established rights, his written consent is

required before the child may be adopted unless appellant’s consent is rendered unnecessary

because he has, for a period of at least one year, failed significantly without justifiable cause

to communicate with the child or to provide for the care and support of the child as required

by law or judicial decree. Ark. Code Ann. § 9-9-207(a)(2) (Supp. 2013). Under this statute,

the trial court must find by clear and convincing evidence that the appellant failed in one or

both of these areas. Belcher v. Bowling, 22 Ark. App. 248, 738 S.W.2d 804 (1987). “Failed

significantly” does not require total failure but instead denotes a failure that is meaningful or

important. Pender v. McKee, 266 Ark. 18, 582 S.W.2d 929 (1979). “Justifiable cause” means

that the significant failure must be willful, i.e., voluntary and intentional without just cause

or adequate excuse. Taylor v. Hill, 10 Ark. App. 45, 661 S.W.2d 412 (1983).

       Here, the trial court expressly found that appellant failed significantly, without

justification, to communicate with the child or to provide care and support for the child as

required by law or judicial decree. Because only one significant failure is required to render

a parent’s consent to adoption unnecessary, we address only the finding of failure to provide

support without justification, which is unquestionably supported by the evidence. Appellant

has been incarcerated since 2009. Appellant argues that, because the evidence showed that

he received only six dollars per year from the State of Arkansas for being a prison inmate, his




                                                2
                                  Cite as 2014 Ark. App. 299

undisputed failure to contribute to the support of the child was not voluntary. We do not

agree.

         Tommy James, a deputy warden employed at the Wrightsville Unit of the Arkansas

Department of Correction, testified that there were four disciplinary classes for inmates

ranging from I to IV, with IV being the lowest. He stated that appellant was a Class IV

inmate because he had committed seven major and three minor disciplinary infractions,

including fighting, possession of contraband, and not following prison rules. He explained

that only Class I prisoners were eligible for community employment in work-release

programs, for which they received pay, and that appellant did not qualify for such jobs

because his continual violation of prison rules placed him in the lowest disciplinary class,

Class IV. Mr. James also testified that appellant had once been a Class I prisoner in work

release but had been removed from work release and transferred to Wrightsville because of

his disciplinary issues. Mr. James said that it was possible for appellant to work his way up

to Class I again, but to advance in class he would have to go thirty days without a disciplinary

infraction. We think that it can reasonably be inferred from this testimony that appellant had

the opportunity to provide some financial support for his child but lost that opportunity

because of his own voluntary misbehavior while imprisoned. On this record, we hold that

the trial court did not clearly err in finding that appellant failed significantly without

justification to support the child, and we affirm.

         Affirmed.

         HARRISON and GRUBER, JJ., agree.

         Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

         Ryan C. Allen, for appellee.
                                               3